Name: Commission Regulation (EC) NoÃ 394/2007 of 12 April 2007 amending Annex I to Council Regulation (EEC) NoÃ 2092/91 on organic production of agricultural products and indications referring thereto in agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  international trade;  cultivation of agricultural land;  marketing
 Date Published: nan

 13.4.2007 EN Official Journal of the European Union L 98/3 COMMISSION REGULATION (EC) No 394/2007 of 12 April 2007 amending Annex I to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto in agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular the second indent of Article 13 thereof, Whereas: (1) According to the principles of organic production at farm level as laid down in Annex I to Regulation (EEC) No 2092/91, livestock must be fed on organically produced feedingstuffs. However, a limited part of the feed formula of rations may comprise in-conversion feedingstuffs as defined in Article 4, point 24, of Regulation (EEC) No 2092/91. (2) Producers in certain Member States are currently facing a deficiency of organic feed, due to below average harvests of organic crops, reinforced legal requirements regarding organic origin of feed and expanding markets for organic produce. In order to alleviate that deficiency, it is considered appropriate to provide, during a limited period, for an increase of the percentage of in-conversion feedingstuffs that may be included in the feed ration. (3) A temporary increase of the allowed percentage of in-conversion feedingstuffs will also secure future supplies of organic feed and create incentives for farmers to convert to organic farming by improving the market for in-conversion fodder. (4) Regulation (EEC) No 2092/91 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2092/91 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Regulation (EC) No 1997/2006 (OJ L 379, 28.12.2006, p. 1). ANNEX In Part B of Annex I to Regulation (EEC) No 2092/91, point 4.4 is replaced by the following: 4.4. Until 31 December 2008, up to 50 % of the feed formula of rations on average may comprise in-conversion feedingstuffs. When the in-conversion feedingstuffs come from a unit of the holding itself, this percentage may be increased to 80 %. As from 1 January 2009, up to 30 % of the feed formula of rations on average may comprise in-conversion feedingstuffs. When the in-conversion feedingstuffs come from a unit of the holding itself, this percentage may be increased to 60 %. These figures shall be expressed as a percentage of the dry matter of feedingstuffs of agricultural origin.